Name: Council Regulation (EEC) No 1196/90 of 7 May 1990 on the stabilization of the Community production of mandarins
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  EU finance
 Date Published: nan

 11 . 5 . 90 Official Journal of the European Communities No L 119 /55 COUNCIL REGULATION (EEC) No 1196 /90 of 7 May 1990 on the stabilization of the Community production of mandarins HAS ADOPTED THIS REGULATION: Article 1 During the 1990 / 91 , 1991 / 92 and 1992 /93 marketing years , Community mandarin producers shall qualify , on application and under the conditions laid down in this Regulation, for a premium, to be granted once only, for the grubbing-up of mandarin trees . Article 2 The premium shall be granted subject to an undertaking in writing from the recipient : ( a ) to grub up or have grubbed up , at one time, before 1 April of a given year:  all the mandarin trees on his holding if the latter's mandarin grove covers less than 10 hectares ,  at least half the mandarin trees on his holding if the latter's mandarin grove covers 10 hectares or more ; ( b ) to refrain from planting any mandarin trees . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 ( 3 ) thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas a featureof the Community market for mandarins is imbalance between supply and demand; whereas that situation stems from falling demand for the product from consumers ; Whereasmarket stabilization measures alone are not likely to remedy such difficulties ; whereas action should also be taken in respect of the production potential in order to take account of the fact that consumers are turning away from the product , such action needing to be taken for a period of three marketing years ; Whereas , in order to help achieve that end., producers should be encouraged to refrain from producing mandarins ; whereas , to that end, provision should be made for a premium, to be paid once only , to be granted to producers who undertake to grub up their mandarin orchard and not to replant mandarin trees ; whereas this obligation should be varied depending upon the area of the holdings ; Whereas the premium must be determined taking account of both the cost of grubbing-up and the loss of income; Whereas the aim of the grubbing-up premium is to achieve the objectives laid down in Article 39 of the Treaty ; whereas provision should be made for Community financing of this measure by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund, Whereas this action should be implemented in Portugal as from the beginning of the 1990/ 91 marketing year , Article 3 The premium shall be fixed account being taken in particular of grubbing-up costs and the loss of income to producers carrying out grubbing-up operations . Article 4 The Member States shall check whether recipients of the premium have fulfilled the undertakings laid down in Article 2 . They shall take any further measures in particular to ensure compliance with the provisions of the premium scheme . They shall inform the Commission of the measures taken . Article S Themeasures provided for in this Regulation shall be deemed intervention intended to stabilize the agricultural markets within the meaning of Article 3 of Regulation (EEC) No 729 / 70 of the Council of 21 April 1970 on the financing ( ») OJ No C 49 , 28 . 2 . 1990 , p. 74. ( 2 ) OJ No C 96 , 17 . 4 . 1990 . ( 3 ) OJ No C 112 , 7 . 5 . 1990 , p , 34 . No L 119 / 56 Official Journal of the European Communities 11 . 5 . 90 of the common agricultural policy ( 1 ), as last amended by Regulation (EEC) No 2048 / 88 ( 2 ). They shall be financed by the EAGGF Guarantee Section . Article 6 The premium shall be determined and the detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035 / 72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ( 3 ) as last amended by Regulation (EEC) No 1193 / 90 ( 4 ). Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply in Portugal as from its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS ( 5 ) OJ No L 94 , 28 . 4 . 1970 , p. 13 . ( 2 ) OJ No L 185 , 15 . 7 . 1988 , p. 1 . ( 3 ) OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 4 ) See page 43 of this Official Journal .